Citation Nr: 0929725	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals, fracture right 5th metacarpal.  

2.  Entitlement to an initial compensable disability rating 
for service-connected pseudofolliculitis barbae.  

3.  Entitlement to a 10 percent evaluation based upon 
multiple non-compensable service-connected disabilities.

4.  Entitlement to service connection for chronic lumbosacral 
string (also claimed as low back pain).  

5.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) and depression. 

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for recurrent 
sinusitis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for hearing loss.  

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for right knee 
disorder.

12.  Entitlement to service connection for right shoulder 
disorder (dominant).

13.  Entitlement to service connection for hepatitis C.

14.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist (dominant).

15.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist (non-dominant).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In November 2002 correspondence the Veteran raised the issue 
of entitlement to a total disability rating based on 
individual unemployability.  This matter is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

The Veteran indicated on his April 2005 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for April 2009 and the Veteran was provided 
notice of this hearing in March 2009.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The issues of entitlement to a compensable disability rating 
for residuals of a fracture right 5th metacarpal, entitlement 
to a 10 percent evaluation based upon multiple non-
compensable service-connected disabilities and entitlement to 
service connection for chronic lumbosacral strain, 
hypertension, a right knee disorder, a right shoulder 
disorder, carpal tunnel syndrome of the right wrist, and an 
acquired psychiatric disorder to include PTSD and depression 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is manifested by 
scattered papular eruptions in the neck area which does not 
exceed an area of 39 cm, does not cause limited motion, is 
not superficial, unstable, or painful, and does not limit the 
function of the affected parts.  Neither does the 
pseudofolliculitis barbae cover at least 5 percent of the 
body or require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

2.  There is no evidence of rhinitis in service and no 
competent medical evidence linking the Veteran's current 
rhinitis with his period of service. 

3.  There is no competent medical evidence of recurrent 
sinusitis.

4.  There is no competent medical evidence that the Veteran 
has a current bilateral hearing loss disability for VA 
compensation purposes.  

5.  There is no evidence of tinnitus in service and no 
competent medical evidence linking the Veteran's current 
tinnitus with his period of service.

6.  There is no evidence of hepatitis C in service and no 
competent medical evidence linking the veteran's current 
hepatitis C with his period of service.

7.  There is no competent medical evidence of carpal tunnel 
syndrome, left wrist (non-dominant).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the Veteran's pseudofolliculitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code (DC) 7820 (2008).

2.  Service connection for rhinitis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Service connection for recurrent sinusitis is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


4.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

5.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

7.  Service connection for carpal tunnel syndrome, left wrist 
(non-dominant) is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
rhinitis, recurrent sinusitis, bilateral hearing loss, 
bilateral tinnitus, hepatitis C, and carpal tunnel syndrome, 
left wrist (non-dominant) are related to his service with the 
United States Army from August 1972 to January 1974.  
Specifically, with regard to hepatitis C, the Veteran notes 
that he was first diagnosed with hepatitis C in 1981 and 
argues that he contracted hepatitis C through unprotected sex 
and while sharing razors during his military service.  Also, 
with regard to his claims for bilateral hearing loss and 
tinnitus the Veteran asserts that he was exposed to excessive 
noise in service while working in a heavy equipment unit.  
The Veteran attributes bilateral hearing loss and tinnitus to 
this acoustic trauma.  Finally, with regard to the 
pseudofolliculitis barbae, the Veteran contends that this 
service-connected disability is more disabling than currently 
evaluated.  

Increased Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

        Pseudofolliculitis Barbae

The Veteran's service treatment records show that in July 
1973 the Veteran was diagnosed with pseudofolliculitis barbae 
and service connection for pseudofolliculitis barbae was 
awarded by rating decision dated in September 2004.  The 
Veteran's service-connected pseudofolliculitis barbae is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.118, DC 7820.  Under DC 7820, skin infections are 
evaluated as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801-7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  

Under DC 7800 (disfigurement of the head, face, or neck), 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes [including 
eyelids], ears [auricles], cheeks, lips), or with six or more 
characteristics of disfigurement will be rated as 80 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes [including 
eyelids], ears [auricles], cheeks, lips), or with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, DC 7800, Note (1).

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

Under DC 7806 disorders of the skin will be rated as follows: 
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period will result in a 60 percent evaluation.  20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period will result in a 10 percent 
evaluation.  Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period will 
result in a non compensable evaluation.  38 C.F.R. § 4.118, 
DC 7813-7806.  

Evidence relevant to the level of severity of the Veteran's 
pseudofolliculitis barbae includes an August 2004 VA 
examination.  At that time the Veteran reported an onset of 
skin problems during his military service between 1972 and 
1974.  The examiner did note, however, that the Veteran's 
course had apparently been very mild since he could shave 
every day with no flare-ups or major problems.  The Veteran 
was reportedly loquacious and appeared to attempt to 
cooperate.  However, his record suggested that he may not be 
accurate about much of what he stated.  The Veteran was not 
able to describe any treatment he had had for his skin 
disorder in the past 12 months.  Furthermore, the examiner 
found no entries where a general clinic had treated the 
Veteran for pseudofolliculitis.  Also, the examiner found no 
dermatology notes.  The percentage of exposed areas affected 
involved both cheeks and the portion of the Veteran's 
anterior neck under the mandible.  Of the total exposed 
areas, the examiner noted that this amounted to 30 percent; 
the back of the neck showed no lesions.  The percentage of 
the entire body affected was less than 5 percent.  No 
disfigurement and no scarring was seen related to the 
pseudofolliculitis.  No acne or chloracne was present.  No 
diagnostic or clinical tests were indicated.  

The Veteran was afforded a second VA skin examination in 
April 2008.  This report shows that the Veteran developed 
shaving bumps while on active duty and was given a profile 
for shaving.  At the time of the examination, the Veteran 
noted continued shaving bumps that were non progressive.  The 
Veteran reportedly used over the counter medication for his 
shaving bumps and denied using steroids.  The medication 
reportedly helped and the Veteran denied any side effects.  
The Veteran reported papular eruptions in the neck area.  
There were no malignant or benign neoplasms of the skin and 
there was no impairment in the Veteran's employment as the 
Veteran was unemployed.  Physical examination revealed 
scattered papular eruptions in the neck area which affected 
less than one percent of the Veteran's total skin area and 
less than one percent of the Veteran's exposed skin area.  
The examiner noted that there was no scarring or 
disfigurement.  There was no acne or chloracne, scarring 
alopecia, alopecia areata, or hyperhidrosis.  Color 
photographs were taken and a diagnosis of pseudofolliculitis 
barbae was given.  

Also of record are VA outpatient treatment reports dated from 
May 1987 to April 2008.  These records primarily reflect 
treatment for the Veteran's drug addiction.  

In light of the foregoing, the Board finds that the medical 
evidence of record does not support assignment of a 
compensable disability rating for the Veteran's service-
connected pseudofolliculitis barbae.  An increased evaluation 
under DC 7800 is not warranted as there is no indication that 
the Veteran's skin disorder meets any of the eight 
characteristics of disfigurement listed above.  An increased 
evaluation under DC 7801 or 7802 is also not warranted as the 
Veteran's pseudofolliculitis barbae does not exceed 39 square 
centimeters.  Furthermore, an increased evaluation is also 
not warranted under DC 7803 or DC 7804 as there is no 
evidence that the Veteran's pseudofolliculitis barbae is 
superficial, unstable, or painful on examination.  As to DC 
7805, the Board notes that there is no evidence of limitation 
of function of the neck or face.  Finally, as to DC 7806 
there is no evidence that the Veteran's pseudofolliculitis 
barbae affects at least 5 percent of the entire body or 
exposed areas affected.  Nor is there evidence that the 
Veteran's pseudofolliculitis barbae requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for less than six weeks during the 
past 12-month period.  

The Board has considered whether a staged rating is 
appropriate; however, the Veteran's symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, a staged rating is not warranted because he has 
never met the requirements for a compensable rating.

Extraschedular Consideration

The Board has also considered whether the Veteran's 
pseudofolliculitis barbae presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  

The record indicates that the Veteran is currently 
unemployed, primarily, due to his drug addiction.  The record 
does not establish that the rating criteria are inadequate 
for rating the Veteran's service-connected pseudofolliculitis 
barbae.  Also, the VA examiners indicated that the Veteran's 
service-connected skin disorder does not preclude him from 
engaging in his daily activities.  The effects of the 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	 Rhinitis/Recurrent Sinusitis

At an enlistment examination in August 1972 the examiner 
noted that the Veteran had normal sinuses and in his August 
1972 Report of Medical History the Veteran denied 
"sinusitis."  Separation examination December 1973 also 
revealed normal sinuses, skin, and upper extremities.  
However, in his December 1973 Report of Medical History the 
Veteran reported having "sinusitis."     

In December 2003, approximately 29 years after his discharge 
from service, the Veteran submitted a claim for service 
connection rhinitis/recurrent sinusitis.  At that time the 
Veteran also submitted a signed statement dated in December 
2003 from, what appears to be a VA physician, relating the 
Veteran's sinusitis/rhinitis to his military service.    

The Veteran was afforded a VA sinuses examination in August 
2004.  Upon examination the examiner diagnosed the Veteran 
with chronic rhinitis and bilateral recurrent tinnitus.  With 
regard to the rhinitis/sinusitis issues, the examiner noted 
that the Veteran's service treatment records were negative 
for rhinitis and/or sinusitis.  The examiner also noted that, 
at the time of the examination, there was no indication that 
the Veteran even had recurrent sinusitis.  However, the 
examiner noted that the Veteran did have a current diagnosis 
of rhinitis.  The examiner noted that since the Veteran's 
service treatment records were negative for chronic rhinitis 
and/or treatment for rhinitis, it would appear that the 
Veteran's current problems with rhinitis occurred subsequent 
to his separation from service.  Therefore, the examiner 
opined that it was less likely than not that the Veteran's 
current chronic rhinitis was related to military service.  
Also, the examiner noted that since he could find no 
indication of sinusitis on examination and review of the 
service treatment records was negative for sinusitis, there 
was no basis for service connection for sinusitis.  

Also of record are VA outpatient treatment reports dated from 
May 1987 to April 2008.  While these records primarily 
reflect treatment for the Veteran's drug addiction they also 
show a diagnosis of rhinitis.  They do not show a diagnosis 
for sinusitis.  

In this case, the Board finds that service connection for 
rhinitis is not in order.  Initially, there is no indication 
that the Veteran was treated for rhinitis during his military 
service.  While the Veteran reported a history of sinusitis 
in his December 1973 Report of Medical History, the December 
1973 separation examination reported normal sinuses.  
Furthermore, there is no competent medical evidence that the 
Veteran's current rhinitis is related military service.

While a December 2003 signed statement relates the Veteran's 
rhinitis to his military service, it is unclear who wrote 
this statement and/or whether it was signed by a medical 
doctor.  Furthermore, it appears that the Veteran's clinical 
history was obtained from the Veteran, rather than based on a 
review of the medical records, particularly the claims file.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).  Furthermore, the December 2003 opinion does not 
provide any supporting clinical reasons or bases.  
Significantly, there was no evidence of treatment for 
rhinitis in service and the December 2003 opinion did not 
address that.  

The Board finds the August 2004 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the Veteran's rhinitis.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Second, the August 2004 
VA examiner reviewed the Veteran's service treatment records 
and discussed all relevant evidence regarding the Veteran's 
rhinitis.  The examiner provided reasons and bases for his 
conclusion and pointed to evidence which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board must also note the 29 years between the Veteran's 
separation from service in January 1974 and the first 
complaint of rhinitis in December 2003.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Considering this lapse of time does not 
favor his claim.
  
The Veteran's claim for service connection for rhinitis 
includes his own assertion that his rhinitis is related to 
his military service.  The Board does not doubt the sincerity 
of the Veteran's beliefs.  Nevertheless, as a lay person not 
trained in medicine, his opinion that his current disability 
is causally related to active service is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  Although 
this case contains an opinion supporting the Veteran's claim, 
the Board finds that the August 2004 VA opinion is more 
probative, for reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claims for entitlement to service 
connection for rhinitis, and the appeal is denied.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

In this case, the Board also finds that service connection 
for recurrent sinusitis is not in order.  Significantly, 
there is no evidence of a diagnosis of sinusitis in the 
claims folder.  The August 2004 VA sinuses examination is 
negative for a diagnosis of sinusitis.  Also, there is no 
evidence of a diagnosis of sinusitis in any of the Veteran's 
VA outpatient treatment reports dated from May 1987 to April 
2008.  As was stated earlier, current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's claim for service connection implicitly includes 
the assertion that he has recurrent sinusitis, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
recurrent sinusitis or its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

2.	 Bilateral Hearing Loss/ Tinnitus

The Veteran's service treatment records include an 
audiological examination conducted during the Veteran's 
enlistment in August 1972 which reveals the following:
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
30
15
10
15
5
Left 
Ear
35
20
5
5
5

Puretone Threshold Average
Right Ear
15
Left Ear
14

In his August 1972 Report of Medical History the Veteran 
denied "hearing loss."  An audiological examination upon 
separation in December 1973 reported the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
4000 Hz
Right 
Ear
0
0
0
0
Left 
Ear
0
0
0
0

Puretone Threshold Average
Right Ear
0
Left Ear
0

In his December 1973 Report of Medical History the Veteran 
also denied "hearing loss."

In December 2003, approximately 29 years after his discharge 
from service, the Veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus.    

The Veteran was afforded a VA audiological examination in 
August 2004.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15
15
10
15
20
Left 
Ear
20
15
10
15
10

Puretone Threshold Average
Right Ear
15
Left Ear
13



Speech Recognition
Right Ear
96%
Left Ear
96%
 
The examiner noted that hearing was within normal limits for 
both the right and left ear.

The Veteran was also afforded a VA sinuses examination in 
August 2004.  Upon examination the examiner diagnosed the 
Veteran with chronic rhinitis and bilateral recurrent 
tinnitus.  With regard to the tinnitus, the examiner reviewed 
the Veteran's service treatment records and noted that they 
were negative for hearing loss and/or tinnitus.  The examiner 
also noted that the Veteran has normal audiometric results at 
the present time.  Since the examiner could find no 
indication that either hearing loss or tinnitus were incurred 
while in active duty and since the Veteran had normal hearing 
at the time of the examination, the examiner noted that there 
was no indication whatsoever that the Veteran's tinnitus was 
secondary to his reported military noise exposure.  The 
examiner opined that it was less likely than not that the 
Veteran's current tinnitus is related to his military 
service.  The examiner also noted that, since the Veteran had 
normal audiometric thresholds at the time of the examination, 
there was no basis for service connection for hearing loss.  

Also of record are VA outpatient treatment reports dated from 
May 1987 to April 2008.  While these records primarily 
reflect treatment for the Veteran's drug addiction they also 
show complaints of bilateral hearing loss and tinnitus.  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 
zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  There is no evidence 
of a diagnosis of bilateral hearing loss for VA compensation 
purposes.  The August 2004 VA audiological examination noted 
that hearing was within normal limits for both the right and 
left ear and does not show that the Veteran has a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.  As was stated earlier, current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  The Veteran's claim for 
service connection implicitly includes the assertion that he 
has bilateral hearing loss, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a diagnosis of a bilateral hearing loss 
or its relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.   

Given the evidence of record, the Board also finds that 
service connection for tinnitus is not warranted.  As above, 
service treatment records show no complaints of tinnitus or 
hearing loss in service.  The first objective showing of 
tinnitus in the record is the August 2004 VA examination, 
approximately 30 years after service.  Also, there is no link 
between the Veteran's current tinnitus and service.  In fact, 
the August 2004 VA examiner provided an opinion that the 
Veteran's tinnitus was not related to his military service.  
There is no contrary medical evidence of record.   

The Veteran's claim for service connection implicitly 
includes the assertion that his tinnitus is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between this disorder and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, the Veteran's personal opinion that the disability at 
issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.  As there is no evidence that the Veteran's 
bilateral tinnitus is related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

3.	Hepatitis C

The Veteran's service treatment records are negative for a 
diagnosis or any indication of hepatitis C.  Specifically, 
the Veteran's December 1973 separation examination shows 
normal abdomen and viscera.

In April 2002, approximately 28 years after his discharge 
from service, the Veteran submitted a claim for nonservice-
connected pension due to hepatitis C.  By rating decision 
dated in October 2002 the RO awarded the Veteran nonservice-
connected pension benefits based on the Veteran's hepatitis C 
and also based on the fact that the Veteran was homeless and 
last worked in April 2002.    

In December 2003, approximately 29 years after his discharge 
from service, the Veteran submitted a claim for service 
connection for hepatitis C.  At that time the Veteran also 
submitted a signed statement dated in December 2003 from, 
what appears to be a VA physician, relating the Veteran's 
hepatitis C to his military service.    

In August 2004 the Veteran was afforded a VA examination with 
regard to his claimed hepatitis C.  The examiner noted that 
the Veteran's hepatitis C was diagnosed as early as May 1991.  
The examiner continued the Veteran's diagnosis of hepatitis C 
and noted that it was currently inactive.  

The Veteran was afforded another VA examination regarding his 
hepatitis C in April 2008 and a diagnosis of hepatitis C was 
continued.  In October 2008 the April 2008 VA examiner 
reviewed the claims file in order to provide an opinion as to 
whether the Veteran's hepatitis C was contracted during his 
military service.  The examiner noted that the Veteran served 
in the Army from 1972 to 1974 as a crane operator and was not 
in combat, nor was he exposed to any blood.  The Veteran had 
no blood transfusions prior to 1992 and had no civilian blood 
exposure.  He did use intravenous drugs in 1980 and also used 
nasal cocaine and smoked crack cocaine.  He had two tattoos 
but no body piercings were noted.  The Veteran also reported 
having unprotected sex and multiple partners.  He was found 
to be hepatitis C positive in 1997.  The examiner noted that 
there was a statement in the claims file that the Veteran's 
unprotected sex while in the military resulted in his 
hepatitis C.  However, the VA examiner also noted that the 
Veteran's unprotected sexual activity was not limited to his 
time in service.  Thus, the October 2008 VA examiner opined 
that it was not possible to delineate exactly where or when 
the Veteran acquired hepatitis C.  Statistically, the 
examiner noted that exposure via intravenous drugs and crack 
cocaine is of a higher probability of transmission.  
Therefore, the examiner noted that the preponderance of risk 
factors were not in favor of acquisition during military 
service and there was no evidence that the Veteran's 
hepatitis C was obtained during his military service or is 
directly related to service.  In conclusion, the October 2008 
VA examiner opined that it was less likely than not that the 
Veteran acquired hepatitis C infection during his military 
service.  

Also of record are VA outpatient treatment reports dated from 
May 1987 to April 2008.  While these records primarily 
reflect treatment for the Veteran's drug addiction they also 
show a diagnosis of hepatitis C.  

In this case, the Board finds that service connection for 
hepatitis C is not in order.  Initially, there is no 
indication that the Veteran was treated for hepatitis C 
during his military service.  While the Veteran reported a 
history of risky behaviors during his military service, to 
include unprotected sex, the Veteran notably continued with 
risky behaviors after his military service, to include 
unprotected sex and IV drug use.  Furthermore, there is no 
competent medical evidence that the Veteran's current 
hepatitis C is related military service.

While a December 2003 signed statement relates the Veteran's 
hepatitis C to his military service, it is unclear who wrote 
this statement and/or whether it was signed by a medical 
doctor.  Furthermore, it appears that the Veteran's clinical 
history was obtained from the Veteran, rather than based on a 
review of the medical records, particularly the claims file.  
See Swann, 5 Vet. App. at 233.  Furthermore, the December 
2003 opinion does not provide any supporting clinical reasons 
or bases.  Significantly, there was no evidence of treatment 
for hepatitis C or hepatitis C risk factors in service and 
the December 2003 opinion did not address that.  

The Board finds the October 2008 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the Veteran's hepatitis C.  See Guerrieri, 4 
Vet. App. at 470-71; see also Black, 10 Vet. App. at 284.  
Second, the October 2008 VA examiner reviewed the Veteran's 
service treatment records and discussed all relevant evidence 
regarding the Veteran's hepatitis C.  The examiner provided 
reasons and bases for his conclusion and pointed to evidence 
which supported the conclusion.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens, 11 
Vet. App. at 382.  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean, 13 Vet. App. at 448-9.

The Board must also note the 17 years between the Veteran's 
separation from service in January 1974 and the first medical 
indication of hepatitis C in May 1991.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson, 230 F.3rd at 1333.  Considering 
this lapse of time does not favor his claim.
  
The Veteran's claim for service connection for hepatitis C 
includes his own assertion that his hepatitis C is related to 
his military service.  The Board does not doubt the sincerity 
of the Veteran's beliefs.  Nevertheless, as a lay person not 
trained in medicine, his opinion that his current disability 
is causally related to active service is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  Although 
this case contains an opinion supporting the Veteran's claim, 
the Board finds that the October 2008 VA opinion is more 
probative, for reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claims for entitlement to service 
connection for hepatitis C, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

4.	Carpal tunnel syndrome, left wrist (non-dominant)

As above, the Veteran was afforded VA joints examination in 
August 2004.  The examiner diagnosed carpal tunnel syndrome 
of the right wrist, however there is no mention of a 
diagnosis of carpal tunnel syndrome of the left wrist.  
Similarly, during VA examination in April 2008 showed a 
diagnosis of carpal tunnel syndrome of the right wrist but 
did not indicate a diagnosis of carpal tunnel syndrome of the 
left wrist.  

Also of record are VA outpatient treatment reports dated from 
May 1987 to April 2008.  These records primarily reflect 
treatment for the Veteran's drug addiction and do not show a 
diagnosis of carpal tunnel syndrome of the left wrist.  

In this case, the Board also finds that service connection 
for carpal tunnel syndrome of the left wrist is not in order.  
Significantly, there is no evidence of a diagnosis of carpal 
tunnel syndrome in the claims folder.  As above, both the 
August 2004 and April 2008 VA joints examinations note 
diagnoses of carpal tunnel syndrome of the right wrist but 
fail to diagnosis carpal tunnel syndrome of the left wrist  
Also, there is no evidence of a diagnosis of carpal tunnel 
syndrome of the left wrist in any of the Veteran's VA 
outpatient treatment reports dated from May 1987 to April 
2008.  As was stated earlier, current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App.at 225.  The Veteran's claim for 
service connection implicitly includes the assertion that he 
has carpal tunnel syndrome of the left wrist, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
carpal tunnel syndrome of the left wrist or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the service connection issues, the RO provided 
the appellant pre-adjudication notice by letter dated in 
January 2004.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, id. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, such as the pseudofolliculitis barbae issue, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of December 18, 2003, the date 
of his claim, and a noncompensable rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, as above, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial compensable disability rating for service-
connected pseudofolliculitis barbae is denied.

Service connection for rhinitis is denied.

Service connection for recurrent sinusitis is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis C is denied.

Service connection for carpal tunnel syndrome, left wrist 
(non-dominant) is denied.


REMAND

	1.  Lumbosacral Strain, Hypertension, Right Knee, Right 
Shoulder 

The Veteran's service treatment records show complaints of 
right shoulder pain in December 1972, complaints of chest 
pain in August 1973, and complaints of knee pain in August 
1973.  The Veteran's December 1973 separation examination 
shows a normal spine, heart, and upper extremities.  His 
blood pressure was reportedly 112/60.  In the Veteran's 
December 1973 Report of Medical History the Veteran reported 
a history of "high or low blood pressure."  

In December 2003, approximately 29 years after his discharge 
from service, the Veteran submitted a claim for service 
connection for a back disorder, hypertension, a right knee 
disorder, and a right shoulder disorder.  At that time the 
Veteran also submitted a signed statement dated in December 
2003 from, what appears to be a VA physician, relating the 
Veteran's right knee disorder, right shoulder disorder, 
hypertension, and lumbar spine disorder to his military 
service.    

In connection with these claims the Veteran was afforded 
several VA examinations.  An August 2004 VA joints 
examination report shows diagnoses of the following:  1) 
chronic lumbosacral strain with moderate symptoms, 
essentially normal examination, no significant disability, 2) 
chronic, right shoulder sprain, moderate symptoms, normal 
examination, minimal disability, and 3) chronic knee sprain 
right, moderate symptoms, essentially normal examination, 
minimal disability.  Another August 2004 VA examination 
showed a diagnosis of uncontrolled hypertension, under 
treatment, conformity with advice is questionable.  
Unfortunately neither August 2004 VA examiner gave any 
opinions as to whether the diagnosed disorders were related 
to a service-connected disorder or the Veteran's military 
service.  Thus, these examinations were not adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

As the evidence shows complaints of back pain, right knee 
pain, right shoulder pain, and elevated blood pressure during 
military service as well as current diagnoses of low back, 
right shoulder, right knee, and hypertension disorders, on 
remand he should be afforded appropriate VA examinations to 
resolve these matters.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

	2.  Fracture of right 5th metacarpal, Right Wrist Carpal 
Tunnel Syndrome

Service treatment records show that in October 1972 the 
Veteran fractured his right hand after hitting another "EM" 
in the cheekbone and by rating decision dated in April 2002 
the RO granted service connection for residuals, fracture 
right 5th metacarpal.  An August 2004 VA joints examination 
report shows diagnoses of the following:  1) fracture of the 
right 5th metacarpal healing with treatment with residual 
right hand pain at the fracture site with associated weakness 
of the right hand and associated right ulnar neuropathy, 
moderate disability with progression, and 2) carpal tunnel 
syndrome, right wrist, diagnosed six months ago and on 
treatment with brace for the wrist thus far, with no 
beneficial affect.  Unfortunately the August 2004 VA examiner 
failed to opine whether the Veteran's carpal tunnel syndrome 
of the right wrist was related to the Veteran's service-
connected residuals, fracture right 5th metacarpal.  Thus, 
this examination was not adequate.  See Barr, 21 Vet. App. at 
311-12.     

Also, pursuant to 38 C.F.R. § 4.124a, DC 8516 mild incomplete 
paralysis warrants a rating of 10 percent, moderate 
incomplete paralysis warrants a rating of 30 percent, and 
severe incomplete paralysis is assigned a 40 percent rating 
for the major extremity.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  A maximum evaluation 
of 60 percent is warranted for complete paralysis of the 
ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  

It is unclear whether the August 2004 VA examiner's diagnosis 
of associated right ulnar neuropathy, moderate disability 
with progression is comparable to incomplete or complete 
paralysis of the ulnar nerve such that the Veteran could 
receive a separate disability rating for nerve involvement 
pursuant to DC 8516.  

As the evidence shows a diagnosis of right wrist carpal 
tunnel syndrome which may be related to the Veteran's 
service-connected residuals, fracture 5th metacarpal, and 
possible incomplete or complete paralysis of the ulnar nerve, 
on remand he should be afforded an appropriate VA examination 
to resolve these matters.  38 C.F.R. § 3.159(c)(4); McLendon, 
20 Vet. App. at 79.

	3.  Acquired Psychiatric Disorder to include PTSD and 
Depression

An August 2004 VA psychiatric examination shows a diagnosis 
of very mild PTSD.  During this examination the Veteran 
reported a particularly stressful incident that he claims is 
the source of his PTSD.  Specifically, that while stationed 
in Germany, a group of soldiers planned to assault and rob a 
German citizen and they did.  The Veteran argues that he was 
actually not a part of this group, yet he was still arrested 
and put in jail.  He was in jail for about three days and was 
allegedly beaten.  When he was released, they let him out 
from the jail blindfolded and he was offered an honorable 
discharge if he kept his mouth shut.  

The provisions of 38 C.F.R. § 3.304(f) provide, that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

To date, the Veteran has not been requested to provide such 
information in order to support his claim.   

Also, a review of the claims file reveals that the RO has not 
yet attempted to verify the Veteran's claimed stressor.  
Service personnel records show that the Veteran was charged 
with larceny while stationed in Germany in November 1973, 
just a few months prior to his discharge, but do not show 
whether the Veteran served any jail time as a result of this 
offense.    

Furthermore, the Veteran's service treatment records show 
self-inflicted lacerations on the stomach in November 1973.  
However, a mental status examination in December 1973 was 
normal.  Also, the Veteran's December 1973 separation 
examination shows a normal psychiatric system.  In May 1997, 
approximately 23 years after his discharge from service, the 
Veteran submitted a claim for nonservice-connected pension 
due to a nervous disorder.  At that time VA outpatient 
treatment reports beginning in May 1987 were obtained which 
showed treatment for drug addiction.  Post-service treatment 
records show diagnoses of several different psychiatric 
disorders, including PTSD and depressive disorder.  

As the evidence indicates the Veteran may have experienced 
psychiatric problems during service as reflected by the self-
inflicted lacerations on the stomach in November 1973 and 
that the Veteran currently suffers from an acquired 
psychiatric disorder, the Veteran should be afforded a VA 
examination to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4).  

	4.  10 percent evaluation based on multiple non-
compensable service-connected disabilities

Given that the Board is remanding several service connection 
issues, the Board finds that the Veteran's claim for a 10 
percent evaluation based upon multiple non-compensable 
service-connected disabilities, is inextricably intertwined 
with the remanded service connection issues.  Therefore, the 
Board may not properly review the Veteran's claim for 
entitlement to a 10 percent evaluation based upon multiple 
non-compensable service-connected disabilities until the 
agency of original jurisdiction (AOJ) develops and 
adjudicates the Veteran's remaining service connection 
issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examinations to determine the nature, 
extent and etiology of any low back 
disorder, right knee disorder, right 
shoulder disorder, and hypertension.  All 
diagnostic tests and studies indicated by 
the examiner should be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the Veteran's 
service treatment records showing 
complaints of right shoulder pain in 
December 1972, complaints of chest pain 
in August 1973, and complaints of knee 
pain in August 1973; the Veteran's 
December 1973 separation examination 
showing a normal spine, upper 
extremities, and blood pressure of 
112/60; the Veteran's December 1973 
Report of Medical History the Veteran 
reported a history of "high or low blood 
pressure;" the December 2003 statements 
relating the Veteran's right shoulder, 
right knee, lumbar spine, and 
hypertension disorders to the Veteran's 
military service; and, the August 2004 VA 
joints and hypertension examination 
reports.  

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed low back disorder, 
hypertension, right knee disorder, or 
right shoulder disorder is causally 
related to the Veteran's military service 
or a service-connected disability?

A complete rationale should be provided 
for any opinion expressed.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
Veteran's right wrist carpal tunnel 
syndrome.  The examiner should also 
comment on whether the August 2004 VA 
examiner's diagnosis of associated right 
ulnar neuropathy, moderate disability 
with progression is comparable to 
incomplete or complete paralysis of the 
ulnar nerve.  All diagnostic tests and 
studies indicated by the examiner should 
be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the  August 2004 
VA joints examination report.  

Based on the examination and review of 
the record, the examiner must answer the 
following questions:

a)  Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed right wrist carpal 
tunnel syndrome is causally related to 
the Veteran's military service to include 
the Veteran's service-connected 
residuals, fracture right 5th metacarpal?

b)  Whether the August 2004 VA examiner's 
diagnosis of associated right ulnar 
neuropathy, moderate disability with 
progression is comparable to incomplete 
or complete paralysis of the ulnar nerve.

A complete rationale should be provided 
for any opinion expressed.  

4.  Advise the Veteran that evidence from 
sources other than his service records 
may corroborate his account of the 
alleged in-service personal assault.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. 

5.  After allowing an appropriate time 
for the Veteran's response, attempt to 
verify the alleged in-service stressors, 
including the Veteran's claimed stressor 
of being arrested and put in jail for 
allegedly stealing from and assaulting a 
German citizen, and being beaten in jail 
about three days and was allegedly 
beaten.  

6.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor(s).  

If it is determined that the record 
establishes the existence of a stressor 
or stressors, specify what stressor(s) 
was established by the record.  

7.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether an acquired 
psychiatric disorder is related to 
service.  The claims folder must be made 
available to the examiner for review.  
The examiner's attention is specifically 
directed to the November 1973 service 
treatment report showing self-inflicted 
lacerations on the stomach, a December 
1973 service treatment report showing a 
normal mental status examination, the 
Veteran's December 1973 separation 
examination showing a normal psychiatric 
system, the Veteran's VA outpatient 
treatment records showing treatment for 
drug addiction as early as May 1987, and 
the Veteran's VA outpatient treatment 
records dated in November 2002 showing 
diagnoses of PTSD and depressive 
disorder.  

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If a diagnosis of an acquired 
psychiatric disorder other than PTSD is 
appropriate, is it at least as likely as 
not that the acquired psychiatric 
disorder had its onset in service?  
	
A complete rationale should be provided 
for any opinion expressed.

8.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


